Citation Nr: 0910714	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and depression.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1967 to June 1967 
and from May 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which the above-referenced claims.  

In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
A transcript of the hearing has been associated with the 
claims file.  The transcript reflects that during the hearing 
the issues on appeal were characterized as claims for 
entitlement to service connection.  Upon review of the record 
the issues are whether new and material evidence has been 
submitted to warrant reopening the claims, as characterized 
on the front page of this decision.  The Board finds, 
however, that the Veteran has not been prejudiced with regard 
to the characterizations of his claims during the September 
2008 hearing, as he was given proper notice of the 
requirements of the new and material claims and was allowed 
to present testimony and submit evidence in support of his 
claims.  


FINDINGS OF FACT

1.  In November 2005, the RO denied entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
depression.  The Veteran did not perfect an appeal of that 
decision.

2.  Evidence received since the November 2005 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for a psychiatric disorder, 
to include PTSD and depression, and does not raise a 
reasonable possibility of substantiating the claim.

3.  In November 2005, the RO denied entitlement to service 
connection for bilateral hearing loss.  The Veteran did not 
perfect an appeal of that decision.

4.  Evidence received since the November 2005 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision which denied the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a); 20.1103 (2008).

2.  Subsequent to the November 2005 RO decision that denied 
the Veteran's claim of entitlement to service connection for 
a psychiatric disorder, new and material evidence sufficient 
to reopen the claim was not received; therefore, the claim 
remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

3.  The November 2005 RO decision which denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a); 20.1103 (2008).

4.  Subsequent to the November 2005 RO decision that denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, new and material evidence sufficient 
to reopen the claim was not received; therefore, the claim 
remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA satisfied the duty to notify with respect to the 
application to reopen the previously denied claim by means of 
letters to the Veteran dated in March 2005, August 2005, and 
February 2006.  The Veteran was told of what was required to 
substantiate his claims for reopening the previously denied 
claims, and of his and VA's respective duties, i.e., that VA 
would attempt to get any additional records that he 
indentified as being helpful to his claim.  The letters 
provided the Veteran with notice of what evidence and 
information was necessary to reopen his previously denied 
claims and to establish entitlement to the underlying claims 
for the benefits sought on appeal.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because service connection is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

A VA examination need not be provided for the Veteran's 
claims to reopen.  In the absence of new and material 
evidence submitted by the claimant, the duty to assist by 
affording the veteran a VA examination is not triggered.  See 
38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) (holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for New and Material Evidence

The Veteran seeks to reopen previously denied claims for 
service connection for a psychiatric disorder, to include 
PTSD and depression, and bilateral hearing loss.  A review of 
the record indicates that the Veteran was previously denied 
service connection for these disorders by way of rating 
decisions rendered in August 2003, March 2004, and November 
2005.  The Veteran failed to file a Notice of Disagreement 
with regard to the November 2005 decision.  Therefore, the 
November 2005 rating decision became final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; see also 38 C.F.R. §§ 20.302, 20.1103.  This is the 
most recent final decision.  As such, his claims for service 
connection for a psychiatric disorder, to include PTSD and 
depression, and bilateral hearing loss may only be reopened 
if new and material evidence is submitted. 

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue 
of service connection for any particular disability, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).


With regard to the bilateral hearing loss claim, the Board 
notes that 38 C.F.R. § 3.385 set forth the criteria for 
service connection for hearing loss.  Under 38 C.F.R. § 
3.385, impaired hearing will be considered a disability for 
purposes of the laws administered by VA when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at lest three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.  The failure to meet these 
criteria at the time of the veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service."  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

Once a decision denying service connection becomes final, a 
disallowed service connection claim shall only be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to the final claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

Psychiatric Disorder, to include PTSD and Depression

As stated above, in the August 2003 rating decision the RO 
initially denied the Veteran's claim for service connection 
for PTSD and depression.  With regard to PTSD, the RO stated 
that the evidence was negative for a confirmed PTSD 
diagnosis; the RO noted that in a July 2003 VA PTSD 
examination report, the examiner concluded that the Veteran's 
symptoms did not meet the criteria for PTSD.  In denying the 
issue of depression, the RO noted that although the July 2003 
VA examination showed a diagnosis of major depressive 
disorder, the examiner opined that the Veteran's depression 
was as least as likely as not related to his military 
service.  At the time of the August 2003 rating decision the 
evidence of record included the Veteran's service treatment 
records, which show his April 1968 report of having 
depression at the age of 20, prior to active service.  The 
service treatment records, however, were negative for a 
diagnosed psychiatric disorder.  Also associated with the 
claims file were:  VA medical treatment records dated from 
May 2001 to April 2003, showing treatment for depression; a 
PTSD Questionnaire, in which the Veteran identified his in-
service stressor as experiencing nightly missile attacks 
while stationed in Vietnam; and the July 2003 VA PTSD 
examination report.  

Thereafter, the Veteran again requested that he be awarded 
service connection for PTSD and depression in August 2003.  
His request was characterized by the RO as an application to 
reopen the previously denied service connection claim.  The 
application to reopen was denied by way of a March 2004 
rating decision.  The RO determined that although additional 
VA and private medical treatment records had been obtained, 
there continued to be no confirmed PTSD diagnosis shown in 
the evidence of record.  With respect to the depression 
claim, the RO confirmed that there was no evidence relating 
his depression diagnosis to his military service.  In 
reaching this conclusion, the RO noted that the Veteran's 
August 1969 separation medical examination report showed a 
normal psychiatric evaluation.  At the time of the March 2004 
rating decision, the evidence of record included the 
following:  the Veteran's service treatment and personnel 
records;  the July 2003 VA PTSD examination report; VA 
treatment records dated from October 2002 to January 2004, 
showing treatment for a depressive disorder; private medical 
records from S.S. dated from July 1999 to March 2000, showing 
treatment for unrelated conditions; a letter from H.H., a 
private medical facility, requesting that the Veteran submit 
a signed release form in order for VA obtain any available 
treatment records; and an August 2003 letter from N.S.U.H., 
indicating that records from the Veteran's private medical 
treatment could not be located.  

In September 2004, the Veteran submitted additional evidence 
in support of his claim, which the RO interpreted as an 
application to reopen the previously denied claim.  
Specifically, he submitted an excerpt from a book on the 
Vietnam area, which described a 1968 military raid that 
destroyed a hospital in Cam Ranh Bay, Vietnam; the Veteran 
identified this event as a claimed in-service stressor to 
support his PTSD claim.  Additionally, the Veteran submitted 
a copy of the July 2003 VA PTSD examination report, which was 
previously of record.

In the November 2005 most recent final rating decision, the 
RO continued the denial of the claim for service connection 
for PTSD and depression.  The RO stated that there continued 
to be no evidence of a PTSD diagnosis or evidence relating 
his depression diagnosis to his active service.  

In May 2006, RO rendered a rating decision which again denied 
to reopen the Veteran's claims on the basis that there 
continued to be no evidence showing that the Veteran had been 
diagnosed with PTSD or that his depression diagnosis was 
related to his military service.  The evidence of record at 
the time of the May 2006 rating decision included the 
evidence described above, as well as:  April 2003 to May 2006 
VA treatment records, showing that a PTSD screening was 
negative; and records from H.H. dated in June 1999, showing 
the first indication of a diagnosis of major depressive 
disorder.

In May 2006, the Veteran submitted a written statement, in 
which he described his current symptomatology.  

The Veteran's additional VA records, dated in June 2006 were 
obtained, which showed treatment for depression.  After 
reviewing this evidence, the RO continued the denial of the 
claim for service connection by way of a July 2006 rating 
decision, as there continued to be no evidence of a PTSD 
diagnosis.

In September 2006, the Veteran resubmitted a copy of the book 
excerpt, which described the claimed in-service stressor.

VA records dated from March 2006 to February 2007 were 
obtained, and showed treatment for major depressive disorder.

After a careful review of the evidence of record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
psychiatric disorder, to include PTSD and depression.  

While the medical evidence submitted since the November 2005 
final rating decision constitutes new evidence in that it had 
not been previously of record, it is not material as it does 
not establish that the Veteran has been diagnosed with PTSD.  
The basis for the original denial of the PTSD claim in August 
2003 was that the evidence did not show a current diagnosis 
of PTSD.  The Board finds that the subsequent submitted 
evidence, to include the May 2003 to February 2007 VA 
records, the June 1999 H.H. records, and the July 1999 to 
March 2000 S.S. records, are all negative for a PTSD 
diagnosis.  As stated above, service connection for PTSD 
requires a medical diagnosis of the condition.  Cohen, 10 
Vet. App. 128.  As determined in the November 2005 rating 
decision, the Veteran has not submitted any evidence showing 
that he currently has a PTSD diagnosis, thus there continues 
to be no basis to warrant service connection for this 
condition.  In essence, the newly submitted evidence do not 
give any new information that would substantiate his claim 
for service connection for PTSD or otherwise demonstrate that 
the Veteran has a current PTSD diagnosis attributable to his 
military service.

With respect to the claim for service connection for major 
depressive disorder, the Board also concludes that new and 
material evidence has not been submitted to warrant reopening 
the previously denied claim.  Although the Board acknowledges 
that the Veteran has submitted new medical evidence in 
support of his claim, the newly submitted evidence is not 
material as it does not establish that the Veteran's 
currently diagnosed major depressive disorder is related to 
his period of active service.  Specifically, the newly 
submitted evidence described above, merely confirms that he 
has been diagnosed with major depressive disorder.  Thus, 
such evidence is cumulative or redundant of evidence 
previously submitted because it only reiterates what is 
already known.  The "new" medical evidence of record is 
still negative for a medical opinion relating the Veteran's 
current major depressive disorder diagnosis to his period of 
active service.  The newly submitted evidence is not 
material, and thus, does not raise a reasonable possibility 
of substantiating the Veteran's claim for service connection.  
According, the application to reopen the previously denied 
claim in this regard is denied.  

Consideration has been given to the Veteran contentions and 
the Board presumes his testimony to be credible for the 
purposes of determining whether new and material evidence has 
been submitted.  The Board also acknowledges that the Veteran 
has provided additional information regarding the claimed in-
service stressors by way of the book excerpt and his 
testimony.  However, when viewed in conjunction with the 
evidence of record at the time of the prior final decision, 
it is repetitive of previous statements made which were 
previously considered by VA, and is therefore not new.  While 
the Board is sympathetic to the Veteran's own statements 
regarding his conditions and his military service, and 
believes that he is competent to report his current 
symptomatology, he does not have the requisite special 
medical knowledge necessary to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159.      

Accordingly, the evidence received subsequent to the November 
2005 rating decision is not new and material because such 
evidence is cumulative or redundant, does not relate to an 
unestablished fact, and does not otherwise raise a reasonable 
possibility of substantiating the Veteran's claims.  As such, 
the appeal is denied because new and material evidence has 
not been received to reopen the Veteran's claims of 
entitlement to service connection for psychiatric disorder, 
to include PTSD and depression.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.156(a).




Bilateral Hearing Loss

As noted above, the Veteran was initially denied service 
connection for bilateral hearing loss in an August 2003 
rating decision based on the RO's conclusion that the 
Veteran's currently diagnosed bilateral hearing loss was not 
related to his military service.  At the time of the RO's 
decision, the evidence of record included the Veteran's 
service treatment records, which showed his April 1968 report 
of having tinnitus at the age of 20.  The RO noted, however, 
that the Veteran's hearing was evaluated as normal in 
service.  VA records dated from May 2001 to March 2003 were 
also of record, and showed a May 2001 diagnosis of bilateral 
sensorineural hearing loss.  Also associated with the claims 
file was a July 2003 VA audiology examination report, showing 
that the Veteran was diagnosed with mild sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  The results of 
the clinical examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
65
65
LEFT
20
30
70
65
55

Speech recognition scores were reported as 96 percent and 84 
percent in the right and left ears, respectively.  In denying 
the claim, the RO noted that the July 2003 VA examiner opined 
that based on a clinical evaluation and review of the claims 
files, the Veteran's current hearing loss was not related to 
his military service.  

Subsequently, the Veteran filed claims for service connection 
for bilateral hearing loss in August 2003, September 2004, 
and February 2006, respectively.  The RO denied the 
applications to reopen the previously denied claim in rating 
decisions dated in March 2004, November 2005, May 2006, and 
July 2006, respectively.  Essentially in denying the claims, 
the RO noted that although new medical evidence had been 
obtained since the August 2003 rating decision showing 
treatment for bilateral hearing loss, the additional evidence 
still did not show that the Veteran's hearing loss was 
incurred in or caused by his military service.  Evidence 
submitted since the August 2003 rating decision included:  VA 
treatment records dated from May 2003 to June 2006, showing 
treatment for bilateral hearing loss; July 1999 to March 2000 
private medical records from S.S., showing treatment for 
unrelated conditions; June 1999 private medical records from 
H.H., showing treatment for unrelated conditions; and the 
Veteran's written statements in support of his claim, 
received in September 2003 and May 2006.  

Subsequent to the July 2006 rating decision, the RO obtained 
the Veteran's additional VA treatment records, dated from 
March 2006 to February 2007, reflecting treatment for 
unrelated conditions.

In light of the evidence of record and all applicable laws, 
the Board finds that new and material evidence has not been 
submitted to warrant reopening the previously denied claim 
for bilateral hearing loss.  As was noted above, the RO did 
not initially deny the Veteran's claim for lack of evidence 
that the Veteran currently suffers from a hearing loss 
disability.  This fact was already well-established at the 
time of the August 2003 RO decision.  Rather, the Veteran's 
claim was originally denied for lack of medical evidence 
linking his bilateral hearing loss to his military service.   
Similarly, the claim was again denied by way of the November 
2005 rating decision, as no new and material evidence had 
been submitted to showing that the Veteran's bilateral 
hearing loss was due to his military service.  Although the 
evidence submitted since the November 2005 rating decision is 
new, in that it was not previously of record, the newly 
submitted evidence is not material in that it does not 
substantiate the claim for service connection.  On the whole, 
none of the competent medical evidence received since the 
prior denial of the claim suggests that the Veteran's 
bilateral hearing loss was incurred in service. As such, it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 

In summary, the evidence received since the most recent final 
rating decision rendered in November 2005 does not provide 
evidence showing that the Veteran's current bilateral hearing 
loss is related to his period of active service.  The new 
evidence is merely cumulative of previously submitted 
evidence or not bearing on the questions of a nexus between 
the currently diagnosed bilateral hearing loss and his 
military service.  Therefore, the additional evidence 
received is not "material" since it does not relate to an 
unestablished fact or raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the claim for service connection may not be reopened.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable. The Veteran's claim of service 
connection for a bilateral hearing loss remains denied.


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a psychiatric 
disorder, to include PTSD and depression, is not reopened, 
and the appeal is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened, and the appeal is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


